05/10/2022
                                    r

         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 22-0005


                                        PR 22-0005

                                                                      MAY 10 2022
                                                                    Bowen Greenwood
                                                                  Cleo< of Supreme Court
                                                                     State nf Montana

IN RE THE MOTION OF PETER J. BOWER FOR
ADMISSION TO THE BAR OF THE STATE OF                                    ORDER
MONTANA




      Peter J. Bower has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Bower has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Peter J. Bower may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this II) day of May, 2022.



                                                             Chief Justice
    justices




2